                             Case 2:21-cv-00103-kjd Document 4 Filed 04/07/21 Page 1 of 5




                                                          UNITED STATES DISTRICT COURT
                                                              DISTRICT OF VERMONT                    2D2l APR - 7 PN 12: 44
                            MARK.KEMP                                   )                                   L ·- ·-' .. ',
                                          Plaintiff                     )                          3'(~
                                   vs.                                  ) DOCKET NO. 2:21-cv-00103-'kjd,        / :~--_-;;::--
                                                                        )                                              .     ''
                            S.B. COLLINS, INC., and                     )
                            JOLLEY ASSOCIATES, LLC,                     )
                            d/b/a JOLLEY                                )
                                                                        )
                                           Defendants                   )

                                         FIRST AMENDED CIVIL COMPLAINT AND JURY DEMAND

                                   Mark Kemp, for his Complaint against S.B. Collins, Inc., (hereinafter "S.B. Collins") and

                            Jolley Associates, LLC, d/b/a Jolley (hereinafter, "Jolley") by way of his attorney, Matthew M.

                            Shagam, Esq., of Rich Cassidy Law, respectfully represents as follows.

                                                        PARTIES, JURISDICTION, and VENUE

                               1. Plaintiff Mark Kemp is a resident of Franklin County, Vermont

                               2. Defendants are Vermont domiciled companies whose principal places of business are in

                                   Franklin County, Vermont.

                               3. This action arises under 29 U.S.C. § 2601 et seq, the Family Medical Leave Act, and 21

                                   V.S.A. § 470 et seq., the Vermont Parental and Family Leave Act.

                               4. This Court has original jurisdiction over claims grounded on 29 U.S.C. § 2601 et seq., the

                                   Family and Medical Leave Act under 12 U.S.C. § 1331.

                               5. The Court may exercise supplemental jurisdiction over the state law claims grounded on

                                   21 V.S.A. 470 et seq. under 12 U.S.C. § 1367.
  RICH CASSIDY LAW
                               6. As the events and parties giving rise to claims are primarily located in Franklin County,
        Suite D5
  12,, Sh,·lbun1e Road
South Burlington. VT 0,4m          Vermont, venue is properly located in the District ofVermont.

                                                          FACTS GIVING RISE TO CLAIMS
                              Case 2:21-cv-00103-kjd Document 4 Filed 04/07/21 Page 2 of 5




                                7. S.B. Collins, among other business operations, provides fuel and other services to a chain

                                   of gas stations and convenience stores in Northwestern Vermont.

                               8. These stores are, on information and belief, owned and operated by Jolley Associates,

                                   LLC and doing business as Jolley.

                               9. On information and belief, the same owners and operators of S.B. Collins are the same

                                   owners and operators of Jolley.

                                10. On information and belief, Jolley provides operational services and/or owns the physical

                                   locations to which S.B. Collins sells fuel and other services with or through Jolley.

                                11. One of these gas stations/convenience stores operated by Defendant is located on Federal

                                   Street in St. Albans, Vermont, hereinafter referred to as "the Federal Street Jolley".

                                12. Mark Kemp was employed as a store manager at the Federal Street Jolley.

                                13. Mark Kemp is married to Mrs. Amy Kemp.

                                14. Mrs. Kemp occasionally has medical events which require emergency care.

                                15. Defendant was aware of the medical events requiring medical care and Mark's need to

                                   occasionally provide emergency and other care to his wife.

                                16. Mark responds to these emergencies when they happen to provide immediate assistance

                                   and care to his wife.

                                17. On Thursday, March 28, 2019, Amy Kemp suffered a seizure in which she fell on a

                                   hardwood floor and hit her head.

                                18. Mark left to immediately get her and take her to UVM's ER.
  RICH CASSIDY LAW
                                19. Amy's neurological specialist is also located at UVM.
        Srnt,· D5
   1233 Slwllmme Road
South Burlington, VT 0"-103    20. Mark provided immediate verbal notice to his employers that he was leaving to provide

                                   emergency care to his wife.



                                                                             2
                              Case 2:21-cv-00103-kjd Document 4 Filed 04/07/21 Page 3 of 5




                               21. He left the Federal Street Jolley under the supervision of the most senior employee

                                  present.

                               22. Mark had to take two days off, followed by a scheduled day off, and another work day

                                  off to provide care to his wife following her fall and concussion.

                               23. Mark appropriately notified supervisors both that he would be out from work providing

                                  care to his wife.

                               24. Mark communicated that as soon as his wife would no longer require post-concussive

                                  assistance, he we would return to work.

                               25. On Tuesday, April 1, 2019, Mark returned to work.

                               26. On Wednesday, April 2, 2019, Mark was fired.

                               27. Mark was told on April 2, 2019 that the primary reason for his discharge was because he

                                  left the store without a manager when he went to provide emergency care for his wife.

                                COUNT I - RETALIATORY DISCHARGE IN VIOLATION OF THE FEDERAL
                                                 FAMILY MEDICAL LEAVE ACT

                               28. Plaintiff restates and incorporates paragraphs 1 through 27, above, herein.

                               29. Plaintiff was within his federal Family and Medical Leave act rights in taking emergency

                                  leave and short-notice, short-term leave to provide personal care services to his wife

                                  following her concussion.

                               30. Defendant's primary motivation for discharging Plaintiff was his use ofleave to care for

                                  his wife.

                               31. Defendant has willfully violated the Family and Medical Leave Act by discharging
  RICH CASSIDY LAW

          Suite 1)5
                                  Plaintiff for taking emergency and short-notice, short-term leave.
   12:1:1 SIH'lhume Road
South Burlington, VT 0540:1




                                                                            3
                                Case 2:21-cv-00103-kjd Document 4 Filed 04/07/21 Page 4 of 5




                                  32. As a result of Defendant's willful, intentional, and retaliatory discharge, pursuant to 29

                                      U.S.C. § 2617, Defendant is liable to Plaintiff for lost income, lost future income, costs,

                                      interest, liquidated damages, reinstatement, and attorneys fees.


                                  COUNT II-RETALIATORY DISCHARGE IN VIOLATION OF THE VERMONT
                                                PARENTAL AND FAMILY LEAVE ACT

                                  33. Plaintiff restates and incorporates paragraphs 1 through 33, above, herein.

                                  34. Defendant has willfully violated the Vermont Parental and Family Leave Act by

                                      discharging Plaintiff for taking emergency and short-notice, short-term leave.

                                  35. As a result of Defendant's willful, intentional, and retaliatory discharge, Plaintiff has

                                      suffered damages.

                                  36. As a result of Defendant's willful, intentional, and retaliatory discharge, pursuant to 21

                                      V.S.A. § 474 and 21 V.S.A. § 495b, Defendant is liable to Plaintiff for lost income, lost

                                      future income, costs, interest, liquidated damages, and attorneys fees.

                               WHEREFORE, Plaintiff Mark Kemp respectfully requests that this Court render judgment herein in his

                               favor and against the Defendants, S.B. Collins, Inc. and Jolley Associates, LLC, awarding to Mr. Kemp

                               compensatory damages, damages as awarded by statute, reasonable attorney fees, all costs of these

                               proceedings and both pre-judgment and post-judgment interest.
                                                                       (.ct,\,--
                               DATED, at St. Albans, Vermont, this~ day of April, 2021




  RICH CASSIDY LAW
                                                                                   Rich Cassidy Law
                                                                                   1233 Shelburne Road, Ste. D5
         Snitem                                                                    South Burlington, VT 05403
   1133 Shdhunw Road
South Bnrlingto11, VT 0'-403                                                       Phone:802-864-8144
                                                                                   Rich@RichCassidyLaw.com
                                                                                   Counsel to Plaintiff Mark Kemp



                                                                                      4
                              Case 2:21-cv-00103-kjd Document 4 Filed 04/07/21 Page 5 of 5




                                                                    JURY DEMAND
                                                                   &t;,1-t,         ~~
                             DATED, at St. Albans, Vermont, this W day of-Mafcli", 2021

                                    The Plaintiff, Mark Kemp, demands a jury on all triable claims and relief.




                                                                              MATTHEWM.SlfAGAM,ESQ ..
                                                                              Counsel to Plaintiff




  RICH CASSIDY LAW

        Smt<' D5
   12'.B Shelhnme Road
South Bnrliu~ton, VT 0,403




                                                                                5
